         Case 6:20-cv-00277-ADA Document 2 Filed 04/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 NCS MULTISTAGE INC.                           §
                                               §
   Plaintiff,                                  §    CIVIL ACTION NO. 6:20-cv-00277
                                               §
                    vs.                        §
                                               §
 NINE ENERGY SERVICE                           §
                                               §
   Defendant.                                  §
                                               §


                            NCS MULTISTAGE INC.’S RULE 7.1
                          CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, NCS Multistage Inc. states that:

   1. The following are the parent corporations of Plaintiff NCS Multistage Inc.:

          a. NCS Multistage Holdings, Inc., which is the parent company of Pioneer
             Intermediate, Inc., which is the parent company of Pioneer Investment, Inc.,
             which is the parent company of Plaintiff NCS Multistage Inc.

   2. The following are the publicly held corporations owning 10% or more of NCS’
      stock.

          b. Advent International Corporation


Dated: April 8, 2020                                Respectfully submitted,

                                                    /s/ Domingo M. LLagostera
                                                    BLANK ROME LLP
                                                    Domingo M. Llagostera (Attorney-in-charge)
                                                    State Bar No. 24070157
                                                    Tel.: (713) 632-8682
                                                    DLLagostera@BlankRome.com
                                                    717 Texas Avenue, Suite 1400
                                                    Houston, TX 77002

                                                    Attorneys for Plaintiff NCS Multistage Inc.
